DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (IDS).  DE102008048A1, recited in ¶ 5 of the specification, has not been listed on an IDS.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the reference has been cited by the examiner on form PTO-892, it has not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “all devices of the apparatus [being] interlinked” in claim 21 must be shown or the feature(s) canceled from the claims.  Figure 1 shows all the devices but only as a flowchart indicating the order of operations.  No new matter should be entered.

Specification
The disclosure is objected to because of the following informalities:
¶ [0060] states that “extrusion and expanding processes are decoupled from one another”, but ¶ [0038] states that “All devices of the apparatus are interlinked”. The specification fails to describe how it is possible that said processes are decoupled while at the same time the associated devices are interlinked. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation(s) is/are:
claim 10: “separating device”, “bending unit”, “expansion unit”, and “stacking unit”
claim 12: “sizing and squeezing device”
claim 15: “feed or transport unit”
claim 17: “non-machining separating device”
claim 18: “wedge or pinch cutting device”
claim 19: “machining separating device”
claim 20: “suction device”
claim 21: “handling devices” and “mechanical or pneumatic gripping systems”
Because these limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).
The limitation “suction device” in claim 20 invokes 35 U.S.C. § 112(f) but cannot be interpreted under it because the specification is devoid of any corresponding structure for performing the suctioning function.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 10-21 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly 
Regarding claim 10: the claim recites “extrusion and expanding processes are decoupled from one another”. The limitation is supported in ¶ [0060] of the specification, but the specification does not elaborate any further than the claim language. And ¶ [0038] states that “All devices of the apparatus are interlinked”. How are the processes decoupled if the devices are interlinked?  Because the specification fails to describe how this is possible, it raises the question as to whether the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 10: the claim recites “flat metal sheets” in line 1, “a metal sheet” in line 6, and “flat metal sheet” in line 11. It is unclear if the “metal sheet” is one of the “flat metal sheets”, and if the “flat metal sheet” is the same as or additional to the “metal sheet”. The same issue applies for “hollow chamber plates” and “a hollow chamber plate”. Examiner suggests selecting a desired terminology and remaining consistent throughout the claims. The “metal sheet” and the “flat metal sheet” are being interpreted as the same thing and are being 
Further, in light of the specification, it is unclear what is meant by the “extrusion and expanding processes are decoupled from one another”. The limitation is supported in ¶ [0060] of the specification, but the specification does not elaborate any further than the claim language. And ¶ [0038] states that “All devices of the apparatus are interlinked”. It is unclear how the processes are decoupled if all the devices are interlinked? The examiner is interpreting the limitation to mean that the extruder and the bending and expansion units are separated by the separating device.
Furthermore, it is unclear if the “expanding processes” are referring to processes to be performed by the “bending unit” and the “expansion unit”, or additional and separate processes to those. The phrase is being interpreted as referring to the processes performed by the bending and expansion units.
Regarding claim 13: it is unclear if it is intended that the “hydraulic press” comprise the “two heated embossing plates” or if said press is additional to the plates. The claim is being interpreted such that the press comprises the plates.
Regarding claim 20: claim limitation “suction device” invokes 35 U.S.C. § 112(f). However, the written description is devoid of any structure for performing the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 21: the phrase “all devices” renders the claim indefinite as only one device (the separating device) has been previously recited (see clm. 10). It is unclear if the phrase is intended to include the extruder and all of the units of claim 10 as well, or if the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12, 16 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Anderseck et al. (US 2016/0096221 A1), in view of Jin et al. (US 2016/0030995 A1).
Regarding claim 10, which is being examined as best understood: Anderseck discloses an apparatus for producing flat metal sheets or hollow chamber plates, comprising:
an extruder (1, fig. 1) for producing an extruded profile with a longitudinal opening (also see fig. 2 and ¶¶ [0026], [0031]);
a separating device (2) for cutting the extruded profile to length corresponding to a length of a metal sheet or a hollow chamber plate to be produced (¶¶ [0014], [0028]);
a bending unit (3, fig. 1, comprising gibs 11, figs. 5a-b) for widening the longitudinal opening and creating a U-shaped configuration of the extruded profile (¶ [0029]);
an expansion unit (unrolling unit 4 comprising clamps 12, figs. 5c-g) for expanding the U-shaped configuration of the extruded profile into the flat metal sheet or the hollow chamber plate (¶ [0030]); and

Anderseck does not explicitly disclose a stacking unit, but discloses stacking the metal sheets after forming is complete (¶ [0039]).
And Jin teaches a system and method of forming metal sheets comprising a stacking unit (12, fig. 1) that picks up the formed sheets and puts them in storage (13) (¶ [0041]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Anderseck with a stacking unit for automatically stacking the metal sheets before moving them to storage, as taught by Jin. 
Regarding claim 11, which depends on claim 10: Anderseck discloses the extruded profile is made of magnesium or a magnesium alloy (¶ [0001]).
Regarding claim 12, which depends on claim 10: Anderseck does not explicitly disclose a sizing and squeezing device arranged between the expansion unit and the stacking unit.
However, Anderseck discloses using metal-forming operations such as stamping (sizing and squeezing) the metal sheets after they have undergone the expansion process, and further discloses subsequently stacking the metal sheets (¶ [0039]).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Anderseck with a sizing and squeezing device (stamping press) between the expansion unit and the stacking unit, thereby providing means for edge-cutting, punching, and trimming the metal sheets to a desired shape and size before moving them to storage, as taught by Jin.
Regarding claim 16, which depends on claim 10: Anderseck does not explicitly disclose that all parts of the apparatus that come into contact with the extruded profile or the metal sheet are provided with a coating or consist of a magnesium-compatible material in order to prevent direct contact with a ferrous material.
However, Anderseck discloses two embodiments of the expansion unit, one having rollers coated with a heat-resistant elastic surface coating (¶ [0018]) to protect the surface of the metal sheet; the other embodiment having the clamps (12, fig. 5c), and a ceramic coating is provided to the clamps to minimize dissipation of heat (¶ [0038]).
Examiner contends that since it is desirable to provide the rollers or clamps of the expansion unit with a heat-resistant elastic surface coating, or ceramic coating, to protect the sheet and minimize dissipation of heat, the skilled artisan would recognize that it would be at least equally desirable to provide all parts of the apparatus that come in contact with the extruded profile or the metal sheet with a coating for those same reasons, because if preservation of heat is required in the later step of expansion then it must also be needed in 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderseck such that all parts of the apparatus that come in contact with the extruded profile or the metal sheet are provided with a coating for preventing the dissipation of heat. And any coating that is applied would be capable of preventing direct contact of the parts with a ferrous material.
Regarding claims 19 and 20, which depend on claims 10 and 19: Anderseck discloses the separating device can be a saw and comprises a suction device for chips (¶ [0028], “co-rotating saw” and “suction device”), and the skilled artisan understands a saw to be a machining separating device.
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Anderseck, in view of Jin, and further in view of Loesch (US 2013/0205863 A1).
Regarding claim 13, which depends on claim 12: the modification of Anderseck in view of Jin is silent regarding the sizing and squeezing unit comprising two heated embossing plates that can be moved relative to one another, and wherein the sizing and squeezing unit comprises a hydraulic press.
However, Loesch teaches a device and method of forming metal sheets comprising a squeezing device in the form of a hydraulic press (see hydraulic cylinders 23, fig. 4) (also see ¶ [0043], “cylinders 23, which can be operated pneumatically, hydraulically or hydropneumatically”). Thus, operating a press hydraulically is a known technique in the art.
KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Further, Loesch teaches the hydraulic press comprises two heated embossing plates (3.2, 5.2) that can be moved relative to one another via the working cylinders (23) (see figs. 3, 4 and ¶ [0030], last 8 lines). Loesch states that the temperature of the heated plates is controlled which provides the option of setting in a variable manner the material properties of the workpiece, such as strength and strain, in a particular region thereof according to the requirements for the component to be produced (¶ [0010], last 4 lines).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Anderseck with two heated embossing plates that move relative to one another, thereby providing the option of setting in a variable manner the material properties of the workpiece, such as strength and strain, in a particular region thereof according to the requirements for the component to be produced, as taught by Loesch.
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Anderseck, in view of Jin, and further in view of Li et al. (US 2012/0198904 A1).
Regarding claim 14, which depends on claim 10: Anderseck discloses the expansion unit (4, fig. 1) comprises two clamping devices (12, fig. 5c) that can be moved apart and rotated (see figs. 5c-g).

However, Li teaches a device for expanding a metal sheet comprising clamping devices (see figs. 1a-1c) having a U-shaped rail (formed by clamping frames 7, fig. 1c) and a clamping rail (formed by clampers 8), and the clamping rail is acted on by a plurality of hydraulic cylinders (6). Li teaches that the load applying pattern on the work-piece is optimized by this configuration, and the stretch and strain in the work-piece are distributed more uniformly (¶ [0019]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the clamping devices of Anderseck with that of Li, thereby allowing the stretch and strain in the work-piece to be distributed more uniformly, as taught by Li.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Anderseck, in view of Jin, and further in view of Del Fabro (US 2015/0343508 A1).
Regarding claim 15, which depends on claim 10: Anderseck is silent regarding the expansion unit comprising a 3-roller unit comprising two upper rollers arranged parallel to each other and a lower roller that can be moved towards the upper rollers, and wherein a feed or transport unit is allocated to the 3-roller unit. However, Anderseck discloses the expansion unit can comprise rollers (¶ [0017], last 5 lines).
And Del Fabro teaches an apparatus for straightening a metal profile, the apparatus comprising a 3-roller unit (30, fig. 1) consisting of two upper rollers (31, 34) and one lower roller 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the clamping devices of the expansion unit of Anderseck with a 3-roller unit consisting of two upper rollers arranged parallel to each other and a lower roller that can be moved towards the upper rollers, as taught by Del Fabro, since the substitution would result in the predictable use of a known device for flattening/ straightening a metal  (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Examiner notes that Del Fabro does not set forth any criticality for one of the upper rollers being a presser roller as opposed to the lower roller, and the apparatus would work equally as well and produce the same result if the lower roller was the presser roller.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lower roller to be movable towards the upper rollers, since it has been held that choosing from a finite number of identified, predictable solutions providing a reasonable expectation of success requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Further, Del Fabro teaches a feed or transport unit (support 18 comprising rollers 13, 14, fig. 1) that is allocated to the 3-roller unit (30) and configured to feed the metal profiles to the 3-roller unit (¶ [0135]).
.
Claims 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Anderseck, in view of Jin, and further in view of Schramm et al. (US 2002/0162373 A1).
Regarding claims 17 and 18, which depend on claims 10 and 17: Anderseck discloses the separating device can be cutting rollers (¶ [0028]), but does not explicitly disclose that the cutting rollers are non-machining separating device such as a pinch cutting device.
However, Schramm teaches a non-machining separating device for cutting pipe, and the device comprises cutting rollers (54, 55, fig. 2) that perform the cutting by pinching the pipe between them (¶ [0038]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Anderseck’s cutting rollers as non-machining pinch cutting rollers, as taught by Schramm, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Anderseck, in view of Jin, and further in view of Sakurai (US 4,648,786 A).
Regarding claim 21, which depends on claim 10, and is being examined as best understood: Anderseck is silent regarding the extruder, separating device, bending unit, expansion unit and stacking unit being interlinked, and wherein a transfer of the U-shaped 
However, Anderseck discloses using metal-forming operations such as stamping (sizing and squeezing) the metal sheets after they have undergone the expansion process, and further discloses subsequently stacking the metal sheets (¶ [0039]).
And Jin teaches a system and method of forming metal sheets using a stamping press (11) to edge-cut, punch, and trim work-pieces to a certain shape and size (¶ [0033]) and then a stacking unit (12) picks up the stamped sheets and puts them in storage (13) (¶ [0041]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Anderseck with a sizing and squeezing device (stamping press) for sizing and shaping the sheets as desired, and to provide a stacking unit for automatically stacking the sheets in storage, as taught by Jin.
Further, Jin teaches the devices (6, 8, 9, 11 and 13) of the system are interlinked by handling devices (7) (see fig. 1) for transferring the work-piece from one device to another. The skilled artisan understands that either a human or handling/conveying devices of some kind are required to transfer the work-piece between the devices of Anderseck.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Anderseck such that all devices are interlinked either directly or indirectly by handling devices, thereby providing means for automatically transferring the work-piece from one device to another, as taught by Jin.

However, Sakurai teaches that conventional handling devices for metal sheets are provided with mechanical or pneumatic gripping systems (col. 1, lns. 40-42, “vacuum cups or jaws”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Anderseck such that gripping systems of the handling devices are mechanical or pneumatic, as taught by Sakurai, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753